     Case 3:20-cv-00829-GPC-BGS Document 24 Filed 03/23/21 PageID.327 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    Artemisa ELIZONDO,                                Case No.: 20-cv-00829-GPC-BGS
12                                     Plaintiff,
                                                        ORDER RESCHEDULING
13    v.                                                TELEPHONIC DISCOVERY
                                                        CONFERENCE
14    SEAWORLD PARKS &
      ENTERTAINMENT, INC., and
15
      DOES 1–100,
16                                   Defendant.
17
18         On March 10, 2021, pursuant to Judge Skomal’s Chambers’ Rules V(A),
19   Defendant’s counsel called the Chambers of Judge Skomal to inform the Court that
20   opposing counsel was being unresponsive to a request to meet and confer as to Plaintiff’s
21   responses to Defendant’s written discovery requests. (ECF No. 22.) The Court issued a
22   minute order setting a Telephonic Discovery Conference for March 12, 2021 at 10:00 AM.
23   (Id.) This conference required attorneys for both parties to jointly call into chambers to
24   discuss Plaintiff’s responses to Defendant’s written discovery requests. (See id.)
25         Leading up to the Discovery Conference, the parties had been in contact with the
26   Chambers of Judge Skomal. (ECF No. 23.) Both parties requested to extend Plaintiff’s
27   response deadline until March 19, 2021 to allow for Plaintiff’s counsel to supplement his
28

                                                    1
                                                                              20-cv-00829-GPC-BGS
     Case 3:20-cv-00829-GPC-BGS Document 24 Filed 03/23/21 PageID.328 Page 2 of 2



 1   responses to Defendant’s written discovery requests. (Id.) On March 12, 2021, the Court
 2   issued a minute entry granting this request and continuing the Telephonic Discovery
 3   Conference until March 22, 2021 at 2:00 PM. (See id.)
 4         On March 22, 2021 at 2:00 PM, the Court attempted to convene the parties for the
 5   scheduled Telephonic Discovery Conference. Since the Chambers of Judge Skomal did
 6   not receive a joint phone call, the Court contacted the counsel for both parties to inquire
 7   whether they were going to attend the scheduled Telephonic Discovery Conference.
 8   Although the Court was able to speak with Defendant’s counsel, the Chambers of Judge
 9   Skomal was unable to get a hold of Plaintiff’s counsel, Raymond Ghermezian. The Court
10   was told by Mr. Ghermezian’s assistant that he was in a Summary Judgment hearing and
11   was unable to speak.
12         Accordingly, the Court ORDERS Mr. Ghermezian to explain his failure to attend
13   the March 22, 2021 Telephonic Discovery Conference.
14         Further, the TELEPHONIC Discovery Conference set for March 22, 2021 at 2:00
15   PM (ECF Nos. 22, 23) is RESCHEDULED for Thursday, March 25, 2021 at 10:00 AM.
16   Counsel for the parties are responsible for coordinating and initiating a JOINT call into
17   chambers via (619) 557-2993 once all call participants are on the line. If parties for good
18   cause cannot make this Telephonic Discovery Conference, they are to JOINTLY contact
19   the Chambers of Judge Skomal to request a new date and time.
20         Parties shall be prepared to discuss the status of the remaining discovery. Mr.
21   Ghermezian shall also be prepared to discuss: (1) his failure to attend the March 22, 2021
22   Telephonic Discovery Conference and (2) his failure to timely notify the Court of his
23   scheduling conflict.
24         IT IS SO ORDERED.
25   Dated: March 22, 2021
26
27
28

                                                  2
                                                                              20-cv-00829-GPC-BGS
